Title: To John Adams from John Quincy Adams, 30 August 1824
From: Adams, John Quincy
To: Adams, John


				
					My dear Sir.
					Washington 30. August 1824.
				
				I take much satisfaction in presenting to you, the Bearer of this Letter, the Count de Medem, recently arrived, from St. Petersburg, and attached to the Legation of His Majesty the Emperor of Russia, in this Country—On his visit to Boston, it affords me pleasure to have the opportunity of making him personally known to you.—I hope to have in a few days the satisfaction of presenting myself also to you, and in the mean time, remain in duty and affection, your Son
				
					John Quincy Adams.
				
				
			